In an action to recover damages for medical malpractice, *414etc., the Suffolk County Department of Social Services appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Floyd, J.), dated September 15, 1995, as granted the plaintiff’s application to establish a supplemental needs trust with settlement proceeds before satisfying a Medicaid lien.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly held that the satisfaction of a pre-existing Medicaid lien is not a precondition to the funding of a supplemental needs trust which conforms to Social Services Law § 366 (2) (b) (2) (iii) (see, Cricchio v Pennisi, 220 AD2d 100, lv granted 88 NY2d 813; Link v Town of Smithtown, 226 AD2d 351, Iv granted 88 NY2d 813). Ritter, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.